The plaintiff brought suit to recover damages for personal injury. The defendant demurred to the complaint and the demurrer was sustained at the February Term, 1928. Thereafter plaintiff filed an amended complaint and the defendant again demurred and the demurrer was sustained at the October Term, 1928. We are of opinion that the complaint fails to disclose allegations which are sufficient in law to constitute a valid cause of action against the defendant. The judgment sustaining the demurrer is therefore
Affirmed. *Page 826